 



Exhibit 10.33
APRIA HEALTHCARE GROUP INC.
2003 PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
     THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”) dated
                                                             by and between
APRIA HEALTHCARE GROUP INC., a Delaware corporation (the “Corporation”), and
                                                             (the “Grantee”)
evidences the award (the “Award”) of restricted stock units (“Stock Units”)
granted by the Corporation to the Grantee as to the number of Stock Units first
set forth below.



             
Number of Stock Units:1
      Award Date:    
 
           

Vesting:1,2 The Stock Units shall become vested as to one-third of the total
number of shares of Common Stock subject to the Award on each of the first,
second, and third anniversaries
of the Award Date (each a “Vesting Date”).
     The Award is granted under the Apria Healthcare Group Inc. 2003 Performance
Incentive Plan (the “Plan”) and subject to the Terms and Conditions of
Restricted Stock Units (the “Terms”) attached to this Award Agreement
(incorporated herein by this reference) and to the Plan. The Award has been
granted to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee. Capitalized terms
are defined in the Plan if not defined herein. The parties agree to the terms of
the Award set forth herein. The Grantee acknowledges receipt of a copy of the
Terms and the Plan.



“GRANTEE”
 
 
Signature
 
 
Print Name
APRIA HEALTHCARE GROUP INC.
a Delaware corporation

By:  

 

Print Name:  

 

Title:  

 



CONSENT OF SPOUSE
     In consideration of the Corporation’s execution of this Award Agreement,
the undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.

         
 
       
 
Signature of Spouse
 
 
Date    

 

1   Subject to adjustment under Section 7 of the Terms and Section 7.1 of the
Plan.   2   Subject to early termination under Section 4 of the Terms and
Section 7.4 of the Plan.

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1.   Stock Units; Vesting.

     As used herein, a “Stock Unit” is a non-voting unit of measurement which is
deemed for bookkeeping purposes to be equivalent in value to one outstanding
share of Common Stock of the Corporation. The Stock Units shall be used solely
as a device for the determination of any payment to eventually be made to the
Grantee if and when such Stock Units vest pursuant to this Agreement. Except as
set forth herein, the Award shall vest as set forth on the cover page of this
Agreement.

2.   Termination of Employment/Service; No Employment/Service Commitment.

     2.1 Continuance of Employment/Service Required. The vesting of Stock Units
subject to the Award and the rights and benefits under this Award Agreement
require continued employment or service through each applicable installment of
the Award and the rights and benefits under this Agreement. Except as expressly
provided in this Section 2 or in Section 5, employment or service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided herein or under the Plan.
     2.2 Possible Vesting upon Termination of Employment/Service. If the Grantee
ceases to be employed by or ceases to provide services to the Corporation or a
Subsidiary, unless the provisions of Section 5 apply in which case the
provisions of that section shall prevail, the following rules shall apply (the
last day that the Grantee is employed by or provides services to the Corporation
or a Subsidiary is referred to as the Grantee’s “Severance Date”). The
Administrator shall be the sole judge of whether the Grantee continues to render
employment or services for purposes of this Award Agreement.
          2.2.1 Termination Due to Death, Disability or Retirement Prior to End
of Vesting Period. In the event the Grantee’s employment or services terminate
due to the Grantee’s death, Disability (as defined below) or Retirement (as
defined below) at a time when any Stock Units are outstanding and unvested
hereunder, the Stock Units subject to this Award shall vest on a pro rata basis
as of the Grantee’s Severance Date. The number of Stock Units that shall so vest
shall equal (i) the number of Stock Units subject to the Award that would have
otherwise vested on the Vesting Date that next follows the Severance Date but
for such termination of employment or services (to the extent such units are not
then vested), multiplied by (ii) a fraction, the numerator of which shall be the
number of whole months during the period commencing with the Vesting Date
immediately preceding the Severance Date (or, if none, the Award Date) and
ending on the Severance Date, and the denominator of which shall be twelve (12).
If this Section 2.2.1 applies, any Stock Units subject to the Award that do not
vest in accordance with the foregoing provisions shall terminate as of the
Grantee’s Severance Date.
          2.2.2 Termination for Any Reason Other than Death, Disability or
Retirement. Subject to Section 5 below, in the event the Grantee’s employment or
services terminate for any reason other than the Grantee’s death, Disability or
Retirement, the Award and any Stock Units subject to the Award, to the extent
not vested on the Severance Date, shall terminate as of the Severance Date.

 



--------------------------------------------------------------------------------



 



          2.2.3 Definitions. For purposes of this Award Agreement, “Disability”
means a “disability” as such term is defined for purposes of Section 409A of the
Code. For purposes of this Award Agreement, “Retirement” means a Separation from
Service (as defined below) by the Grantee that occurs both (a) upon or after the
Grantee’s attainment of age 55 and (b) upon or after the date when the sum of
the Grantee’s age and the Grantee’s years of service to the Corporation and its
Subsidiaries (such years of service determined in accordance with the rules for
determining years of service under the Corporation’s 401(k) Plan) is at least
60. For purposes of this Award Agreement, a “Separation from Service” means the
Grantee’s “separation from service” with the Corporation and its Subsidiaries as
that term is used for purposes of Section 409A of the Code.
     2.3 No Employment/Service Commitment. Nothing contained in this Award
Agreement or the Plan constitutes a continued employment or service commitment
by the Corporation or any of its Subsidiaries, affects the Grantee’s status, if
he or she is an employee, as an employee at will who is subject to termination
without cause, confers upon the Grantee any right to remain employed by or in
service to the Corporation or any Subsidiary, interferes in any way with the
right of the Corporation or any Subsidiary at any time to terminate such
employment or service, or affects the right of the Corporation or any Subsidiary
to increase or decrease the Grantee’s other compensation.

3.   No Stockholder Rights.

     The Grantee shall have no rights as a stockholder of the Corporation, no
dividend rights and no voting rights with respect to the Stock Units or any
shares of Common Stock issuable in respect of such Stock Units, until shares of
Common Stock are actually issued to and held of record by the Grantee. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate evidencing
the shares.

4.   Timing and Manner of Distribution of Stock Units.

     Stock Units subject to the Award that vest will be paid in an equivalent
number of shares of Common Stock (either by delivering one or more certificates
for such shares or by entering such shares in book entry form, as determined by
the Corporation in its discretion) no later than seventy (70) days after the
applicable Distribution Date with respect to such Stock Units. Such payment
shall be subject to the tax withholding provisions of Section 8 below and
Section 8.5 of the Plan and subject to adjustment as contemplated by Section 7
below and Section 7.1 of the Plan and shall be in complete satisfaction of such
vested Stock Units. The Grantee or other person entitled under the Plan to
receive the shares shall deliver to the Corporation any representations or other
documents or assurances required pursuant to Section 8.1 of the Plan. Delivery
of any certificates will be made to the Grantee’s last address reflected on the
books of the Corporation or its Subsidiaries unless the Corporation is otherwise
instructed in writing.
     The “Distribution Date” for the Stock Units that vest pursuant to the Award
shall be determined pursuant to this paragraph. The Distribution Date for Stock
Units that vest pursuant to Section 1 shall be the applicable Vesting Date. The
Distribution Date for Stock Units that vest pursuant to either Section 2.2.1
shall be the date of the Grantee’s death, Disability or Retirement, as
applicable. The Distribution Date for Stock Units that vest pursuant to
Section 5.1 or Section 5.2 shall be date on which the related Change in Control
Event occurs.

2



--------------------------------------------------------------------------------



 



5.   Changes in Control.

     5.1 Possible Acceleration upon Change in Control. Upon a Change in Control
(as defined below), if the Stock Units subject to the Award are not then
otherwise fully vested (and have not previously terminated), they shall
automatically become vested immediately prior to the occurrence of such event.
For purposes of this Award Agreement, “Change in Control” shall mean a “change
in the ownership or effective control” of the Corporation, or a change “in the
ownership of a substantial portion of the assets” of the Corporation within the
meaning of Section 409A of the Code.
     5.2 Termination of Employment in Connection with a Change in Control. The
following provisions of this Section 5.2 supersede any inconsistent provision of
Section 2.2. The Stock Units subject to the Award, to the extent such Stock
Units are outstanding and have not previously become vested in accordance with
the terms hereof and except as provided in the next sentence, shall be deemed to
have been fully vested as of the Grantee’s Severance Date if the Grantee incurs
a Qualifying Termination. The Grantee shall be deemed to have incurred a
“Qualifying Termination” for this purpose if the Grantee’s employment is
terminated by the Corporation or a Subsidiary without Cause within the period
that ends with a Change in Control and begins with the first to occur of (i) the
initial public announcement of the Change in Control, or (ii) the 90th day
preceding the Change in Control.
     For purposes of this Award Agreement, “Cause” shall mean that the
Corporation, acting in good faith based upon the information then known to the
Corporation, determines that the Grantee has (1) engaged in or committed willful
misconduct; (2) engaged in or committed theft, fraud or other illegal conduct;
(3) refused or demonstrated an unwillingness to substantially perform his duties
for a 30-day period after written demand for substantial performance that refers
to this paragraph and is delivered by the Corporation that specifically
identifies the manner in which the Corporation believes the Grantee has not
substantially performed his duties; (4) refused or demonstrated an unwillingness
to reasonably cooperate in good faith with any Corporation or government
investigation or provide testimony therein (other than such failure resulting
from the Grantee’s disability); (5) engaged in or committed insubordination;
(6) engaged in or committed any willful act that is likely to and which does in
fact have the effect of injuring the reputation or business of the Corporation
or, if the Grantee is employed by a Subsidiary, the Subsidiary that employs the
Grantee; (7) willfully violated his fiduciary duty or his duty of loyalty to the
Corporation or a Subsidiary, or the Corporation’s Code of Ethical Business
Conduct in any material respect; (8) used alcohol or drugs (other than drugs
prescribed to the Grantee by a physician and used by the Grantee for their
intended purpose for which they had been prescribed) in a manner which
materially and repeatedly interferes with the performance of his duties
hereunder or which has the effect of materially injuring the reputation or
business of the Corporation or a Subsidiary; or (9) engaged in or committed a
material breach of any written agreement with the Corporation or a Subsidiary
for a 30-day period after written notification is delivered by the Corporation
or a Subsidiary, as applicable, that specifically refers to this paragraph and
identifies the manner in which the Corporation or Subsidiary believes the
Grantee has materially breached such agreement. For purposes of this paragraph,
no act, or failure to act, on the Grantee’s part shall be considered willful
unless done or omitted to be done, by the Grantee not in good faith or without
reasonable belief that his action or omission was in the best interest of the
Corporation or, if the Grantee is employed by a Subsidiary, the Subsidiary.
Notwithstanding anything herein to the contrary, for purposes of any termination
of employment that occurs within the period that (1) begins with the first to
occur of (a) the initial

3



--------------------------------------------------------------------------------



 



public announcement of a Change in Control, or (b) the 90th day preceding a
Change in Control and (2) ends with such Change in Control, “Cause” shall
instead mean only the occurrence of either or both of the following: (A) the
Grantee’s conviction for committing an act of fraud, embezzlement, theft, or
other act constituting a felony (other than traffic related offenses or as a
result of vicarious liability); or (B) the willful engaging by the Grantee in
misconduct that is significantly injurious to the Corporation. Notwithstanding
the foregoing, the Grantee shall not be deemed to have been terminated for Cause
without delivery to the Grantee of a notice of termination signed by the
Corporation’s Chairman of the Board stating that the Board of Directors of the
Corporation has determined that the Grantee has engaged in or committed conduct
of the nature described in this paragraph, and specifying the particulars
thereof in detail.
     5.3 Section 280G. Notwithstanding anything else contained in this Section 5
to the contrary, in no event shall the Award be accelerated to an extent or in a
manner which would not be fully deductible by the Corporation for federal income
tax purposes because of Section 280G of the Code. If the Grantee would be
entitled to benefits or payments hereunder and under any other plan or program
that would constitute “parachute payments” as defined in Section 280G of the
Code, then the Grantee may by written notice to the Corporation designate the
order in which such parachute payments will be reduced or modified so that the
Corporation is not denied federal income tax deductions for any “parachute
payments” because of Section 280G of the Code. Notwithstanding the foregoing, if
the Grantee is a party to an employment or other agreement with the Corporation,
or is a participant in a severance program sponsored by the Corporation, that
contains express provisions regarding Section 280G and/or Section 4999 of the
Code (or any similar successor provision), the Section 280G and/or Section 4999
provisions of such employment or other agreement or plan, as applicable, shall
control as to the Award.
     5.4 Section 409A. Notwithstanding any provision of this Award Agreement to
the contrary, if the Grantee is a “specified employee” as defined in
Section 409A of the Code, the Grantee shall not be entitled to any payment with
respect to the Award in connection with the Grantee’s Separation From Service
until the earlier of (a) the date which is six (6) months after the Grantee’s
Separation From Service for any reason other than the Grantee’s death, or
(b) the date of the Grantee’s death. Any amounts otherwise payable to the
Grantee following the Grantee’s Separation From Service that are not so paid by
reason of this Section 5.4 shall be paid as soon as practicable (and in all
events within thirty (30) days) after the date that is six (6) months after the
Grantee’s Separation From Service (or, if earlier, the date of the Grantee’s
death). The provisions of this Section 5.4 shall only apply if, and to the
extent, required to comply with Section 409A of the Code.

6.   Non-Transferability.

     Prior to the time the Stock Units are vested and paid, neither the Stock
Units comprising the Award nor any other rights of the Grantee under this Award
Agreement or the Plan may be transferred, except as expressly provided in
Section 5.7 of the Plan. No specific exception to the general transfer
prohibitions set forth in Section 5.7 of the Plan has been authorized by the
Administrator.

7.   Adjustments.

     Upon the occurrence of an Event (as defined below), the Administrator shall
make adjustments as it deems appropriate in the number and kind of securities or
other consideration

4



--------------------------------------------------------------------------------



 



that may become payable with respect to the Award. If an Event shall occur and
the Award has not been fully vested and paid upon such Event or prior thereto,
the Award may become payable in securities or other consideration (the
“Restricted Property”) rather than in the Common Stock otherwise payable in
respect of the Award. Such Restricted Property shall become payable at the times
set forth in Section 4 above. Notwithstanding the foregoing, to the extent that
the Restricted Property includes any cash, the commitment hereunder shall become
an unsecured promise to pay an amount equal to such cash (with earnings
attributable thereto as if such amount had been invested, pursuant to policies
established by the Administrator, in interest bearing, FDIC insured (subject to
applicable insurance limits) deposits of a depository institution selected by
the Administrator) at such times and in such proportions as the Award becomes
payable in accordance with Section 4 above. Notwithstanding the foregoing, the
Award and any Common Stock or other securities or property payable in respect of
the Award shall continue to be subject to proportionate and equitable
adjustments (if any) under this Section 7 consistent with the effect of such
events on stockholders generally, as the Administrator determines to be
necessary or appropriate, and in the number, kind and/or character of shares of
Common Stock or other securities, property and/or rights payable in respect of
Stock Units granted under the Plan. All rights of the Grantee hereunder are
subject to those adjustments. For purposes of this Award Agreement, “Event”
means a liquidation, dissolution, merger, consolidation, or other combination,
reorganization, stock split, stock dividend, reverse stock split, or a
recapitalization, reclassification, extraordinary dividend or other distribution
(including a split up or a spin off of the Corporation or any significant
Subsidiary), or a sale or other distribution of all or substantially all the
assets of the Corporation as an entirety.

8.   Tax Withholding.

     Subject to Section 8.5 of the Plan, upon any distribution of Common Stock
in respect of the Stock Units, the Corporation shall, to the extent it is
legally permitted to do so, automatically reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then fair market value (with the “fair market value” of such
shares determined in accordance with the applicable provisions of the Plan), to
satisfy any withholding obligations of the Corporation or its Subsidiaries with
respect to such distribution of shares at the minimum applicable withholding
rates unless the Grantee has made other arrangements approved by the
Administrator to provide for such withholding. In the event that the Corporation
cannot legally satisfy such withholding obligations by such reduction of shares,
or in the event of a cash payment or any other withholding event in respect of
the Stock Units, the Corporation (or a Subsidiary) shall be entitled to require
a cash payment by or on behalf of the Grantee and/or to deduct from other
compensation payable to the Grantee any sums required by federal, state or local
tax law to be withheld with respect to such distribution or payment.

9.   Notices.

     Any notice to be given under the terms of this Award Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records. Any notice shall be delivered in person or
shall be enclosed in a properly sealed envelope, addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government. Any such notice shall be deemed to be “given” only
when actually received, but if the Grantee is no longer

5



--------------------------------------------------------------------------------



 



an Eligible Person, shall be deemed to have been duly “given” as of the date
mailed in accordance with the foregoing provisions of this Section 9.

10.   Limitation on Grantee’s Rights.

     The Stock Units create no fiduciary duty to the Grantee and shall create
only a contractual obligation on the part of the Corporation to make
distributions, subject to vesting and the other terms and conditions hereof, as
provided in Sections 3 and 4 above. The Stock Units shall not be treated as
property or as a trust fund of any kind. No assets have been secured or set
aside by the Corporation with respect to the Award and, if amounts become
distributable or payable to the Grantee pursuant to this Award Agreement, the
Grantee’s rights with respect to such amounts shall be no greater than the
rights of any general unsecured creditor of the Corporation.

11.   Plan.

     The Award and all rights of the Grantee under this Award Agreement are
subject to all of the terms and conditions of the Plan, incorporated herein by
this reference. The Grantee agrees to be bound by the terms of the Plan and this
Award Agreement (including these Terms). The Grantee acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement and having had ample opportunity to consult (to the extent the Grantee
has determined it appropriate to do so) with his or her own legal, tax and
financial advisors regarding the Award. Unless otherwise expressly provided in
other sections of this Award Agreement, provisions of the Plan that confer
discretionary authority on the Board or the Administrator do not and shall not
be deemed to create any rights in the Grantee unless such rights are expressly
set forth herein or are otherwise in the sole discretion of the Board or the
Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.

12.   Entire Agreement.

     This Award Agreement (including these Terms and any other document
expressly referred to herein) and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Award Agreement may be amended pursuant to Section 8.6 of the Plan.
Such amendment must be in writing and signed by the Corporation. The Corporation
may, however, unilaterally waive any provision hereof in writing to the extent
such waiver does not adversely affect the interests of the Grantee hereunder,
but no such waiver shall operate as or be construed to be a subsequent waiver of
the same provision or a waiver of any other provision hereof.

13.   Governing Law.

     This Award Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

14.   Arbitration.

     Any dispute or controversy arising under or in connection with this Award
Agreement shall be settled exclusively by arbitration, conducted before a single
neutral arbitrator in

6



--------------------------------------------------------------------------------



 



accordance with the American Arbitration Association’s National Rules for
Resolution of Employment Disputes as then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. The fees and expenses
of the arbitrator shall be borne by the Company.

15.   Construction.

     This Award Agreement shall be construed and interpreted to comply with
Section 409A of the Code. The Corporation reserves the right to amend this Award
Agreement to the extent it reasonably determines is necessary in order to
preserve the intended tax consequences of the Stock Units in light of
Section 409A of the Code and any regulations or other guidance promulgated
thereunder.

16.   Effect of this Agreement.

     This Award Agreement shall be assumed by, be binding upon and inure to the
benefit of any successor or successors to the Corporation.

17.   Counterparts.

     This Award Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

18.   Section Headings.

     The section headings of this Award Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.

19.   Agreements Regarding Noncompetition and Nonsolicitation.

     Notwithstanding anything else contained herein to the contrary, the right
of the Grantee to the Award, as well as the right of the Grantee to or with
respect to any Common Stock or cash that is payable or has, at the relevant
time, previously been paid with respect to the Award (or any consideration
received in respect thereof, as the case may be) is subject to the terms and
conditions of the Grantee’s “Noncompetition and Nonsolicitation Agreement” with
the Corporation (or any similar or successor agreement, as applicable),
including any such agreement that may be entered into after the Award Date (the
Grantee’s “Noncompetition and Nonsolicitation Agreement”). This Restricted Stock
Unit Award Agreement is one of the Grantee’s Incentive Compensation Agreements
as defined in such Noncompetition and Nonsolicitation Agreement. By accepting
the Award, and again by accepting any payment of Common Stock or cash with
respect to the Award, the Grantee affirms his or her representations, covenants
and agreements set forth in his or her Noncompetition and Nonsolicitation
Agreement and agrees that his or her rights with respect to the Award and any
such payment (or any consideration received in respect thereof, as the case may
be) are and shall continue thereafter to be subject to such Noncompetition and
Nonsolicitation Agreement. [Provision included in agreements for Divisional Vice
Presidents and above.]

7



--------------------------------------------------------------------------------



 



20.   Stock Ownership Requirements.

     The Award and all rights of Grantee under this Award Agreement or in
connection with any shares of the Corporation’s Common Stock acquired pursuant
to this Award Agreement are and shall be subject to, and Grantee agrees to be
bound by, all of the terms and conditions of the Corporation’s Stock Ownership
Requirements as in effect from time to time. [Provision included in agreements
for Senior Vice Presidents and above.]

8